 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSempco, Inc. and Local Union No. 15388, UnitedSteelworkers of America, AFL-CIO-CLC. Case7-CA-17973August 3, 1981DECISION AND ORDERUpon a charge filed on July 7, 1980, by LocalUnion No. 15388, United Steelworkers of America,AFL-CIO-CLC, and duly served on the Respond-ent, Sempco, Inc., the General Counsel of the Na-tional Labor Relations Board, by the Acting Re-gional Director for Region 7, issued a complaintand notice of hearing on August 21, 1980, againstRespondent, alleging that Respondent had engagedin and was engaging in unfair labor practices af-fecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the Na-tional Labor Relations Act, as amended. Copies ofthe charge and the complaint and notice of hearingbefore an administrative law judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that commencing onor about February 14, 1980, and at all times there-after, Respondent has refused, and continues todate to refuse, to execute the collective-bargainingagreement reached with the Union in November1978, although the Union requested it to do so onFebruary 14, 1980, and has continued to request itto do so. Respondent failed to file an answer to thecomplaint.On April 20, 1981, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on April 23,1981, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentdid not file a response to the Notice To ShowCause and, therefore, the allegations in the Motionfor Summary Judgment stand uncontroverted.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentRule 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides:The respondent shall, within 10 days from theservice of the complaint, file an answer there-to. The respondent shall specifically admit,deny, or explain each of the facts alleged inthe complaint, unless the respondent is withoutknowledge, in which case the respondent shallso state, such statement operating as a denial.All allegations in the complaint, if no answer257 NLRB No. 85is filed, or any allegation in the complaint notspecifically denied or explained in an answerfiled, unless the respondent shall state in theanswer that he is without knowledge, shall bedeemed to be admitted to be true and shall beso found by the Board, unless good cause tothe contrary is shown.The complaint and notice of hearing served onRespondent herein specifically states that unless ananswer to the complaint is filed within 10 days ofservice thereof "all of the allegations in the Com-plaint shall be deemed to be admitted true and maybe so found by the Board." As noted above, Re-spondent has failed to file an answer to the com-plaint and has further failed to file a response tothe Notice To Show Cause. According to theMotion for Summary Judgment, on January 19,1981, the Regional Attorney for Region 7 mailed aletter to Respondent giving it until February 2,1981, to file an answer, and stating that failure todo so would result in filing of a Motion for Sum-mary Judgment. On April 8, 1981, the RegionalOffice informed Respondent by telephone that noanswer had been received, and that the instantmotion would be filed. No answer has been filed.Accordingly, under the rule set forth above, nogood cause having been shown for the failure tofile a timely answer, the allegations of the com-plaint are deemed admitted and are found to betrue, and we shall grant the General Counsel'sMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTSempco, Inc., maintains its office and place ofbusiness in West Branch, Michigan, where it is en-gaged in the manufacture and sale of metal stamp-ings, welded assemblies, and related products.During the year ending December 31, 1979, a rep-resentative period, Respondent, in the course andconduct of its business operations, purchased andreceived at its West Branch, Michigan, facilitygoods and materials valued in excess of $50,000 di-rectly from points located outside the the State ofMichigan.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.548 SEMPCO, INC.II. THE LABOR ORGANIZATION INVOLVEDLocal Union No. 15388, United Steelworkers ofAmerica, AFL-CIO-CLC, is a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESRespondent's Refusal To BargainCommencing on or about February 14, 1980, andat all times thereafter, Respondent has refused, andcontinues to date to refuse, to execute the collec-tive-bargaining agreement reached during negotia-tions between the parties hereto culminating in No-vember 1978, although the Union has requestedand is requesting it to do so.Accordingly, we find that Respondent has, sinceFebruary 14, 1980, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respond-ent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent, set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, andthat it take certain affirmative action designed toeffectuate the policies of the Act.Having found that Respondent has failed and re-fused to sign the collective-bargaining agreementreached with the Union in November 1978, weshall order that, upon request, Respondent sign saidcollective-bargaining agreement forthwith. In addi-tion, we shall order that Respondent give effect tothe terms of said agreement retroactive to its effec-tive date, and make the unit employees whole forany loss of pay or benefits they may have sufferedby reason of its failure to execute and sign theaforesaid agreement, with interest thereon to becomputed in the manner prescribed in Isis Plumbing& Heating Co., 138 NLRB 716 (1962), and FloridaSteel Corporation, 231 NLRB 651 (1977).1CONCLUSIONS OF LAW1. Sempco, Inc., is an employer engaged in com-merce within the meaning of Section 2(6) and (7)of the Act.2. Local Union No. 15388, United Steelworkersof America, AFL-CIO-CLC, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. All production and maintenance employeesemployed by the Employer at its West Branch,Michigan, facility; excluding all office clerical em-ployees, all guards and supervisors as defined bythe Act, constitute a unit appropriate for the pur-poses of collective bargaining within the meaningof Section 9(b) of the Act.4. At all times material herein, the above-namedlabor organization has been and now is the exclu-sive representative of all employees in the aforesaidunit for the purpose of collective bargaining withinthe meaning of Section 9(a) of the Act.5. By refusing on or about February 14, 1980,and at all times thereafter, to sign the collective-bargaining agreement reached with the Union inNovember 1978, Respondent has engaged in and isengaging in unfair labor practices within the mean-ing of Section 8(a)(5) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Sempco, Inc., West Branch, Michigan, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to sign the collective-bargainingagreement reached with Local Union No. 15388,United Steelworkers of America, AFL-CIO-CLC,in November 1978, covering rates of pay, wages,hours, and other terms and conditions of employ-ment for employees in the following appropriateunit:All production and maintenance employeesemployed by the Employer at its WestBranch, Michigan, facility; excluding all officeclerical employees, all guards and supervisorsas defined by the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.' Member Jenkins would award interest on any backpay due in accord-ance with his partial dissent in O'1npic Medical Corporatlion. 250 NLRB146 (1980)549 DECISIONS OF NATIONAL LAI3OR RELATIONS BO()ARD2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and ex-ecute the collective-bargaining agreement reachedwith the Union in November 1978.(b) Give effect to the terms of the above-de-scribed collective-bargaining agreement retroactiveto the effective date of such agreement, and makethe unit employees whole for any loss of pay orbenefits they may have suffered by reason of itsfailure to execute and sign said agreement, with in-terest thereon to be computed in the manner setforth in the section of this Decision entitled "TheRemedy."(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security payment re-cords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of this De-cision and Order.(d) Post at its place of business in West Branch,Michigan, copies of the attached notice marked"Appendix."2Copies of said notice, on forms pro-vided by the Regional Director for Region 7, afterbeing duly signed by Respondent's representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.2 In the event that this Order is enfilrced by a Judgment of a UnitedStates Court or Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "''Iosted I'uru-ant to a Judgment of the United States Court of Appeals Eliforcing anOrder of the National I.abor Relations Board.(e) Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNoIICI To EMPI.OYEESPOSrTEl BY ORDER OF THEINATI'IONAI. LABOR RELATIONs BOARDAn Agency of the United States GovernmentWE WIll. NOT refuse to sign the collective-bargaining agreement reached with LocalUnion No. 15388, United Steelworkers ofAmerica, AFL-CIO-CLC, in November 1978,covering rates of pay, wages, hours, and otherterms and conditions of employment for em-ployees in the bargaining unit described below.WE WII.L NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem in Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and execute the collec-tive-bargaining agreement reached with theabove-named Union in November 1978.WE WIll., give effect to the terms of theabove-described collective-bargaining agree-ment retroactive to the effective date of suchagreement, and make the unit employeeswhole for any loss of pay or benefits they mayhave suffered by reason of our failure to ex-ecute and sign said agreement, together withinterest. The bargaining unit is:All production and maintenance employeesemployed by the Employer at its WestBranch, Michigan, facility; excluding alloffice clerical employees, all guards and su-pervisors as defined by the Act.SEMPCO, INC.550